Per Curiam,
We have here two appeals which were argued together. The appellants claimed the right, as mechanic’s lien creditors, to participate in a fund derived from a sheriff’s sale of certain real estate. The fund was paid into court, and an auditor appointed to make distribution. He found that the claim of the New York Studios Company was for furnishing and erecting asbestos curtains, scenery, etc., to be used for the purpose of the business to be conducted in the building, and that the equipment was not an essential part of the original plan of construction. The claim was, therefore, disallowed. The auditor also found that the claim of the Midland Metal Company was for labor performed and materials furnished after the completion of the building as originally designed. The articles were in the nature of furnishings and were supplied under a separate contract. This claim was, therefore, disallowed. In each case the equipment supplied seems to have been portable, and was not such as would pass with the freehold.
Upon the findings of the auditor, confirmed by the court below, the judgment is affirmed.